Citation Nr: 0822157	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-13 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of legal entitlement to VA benefits based on the 
character of the appellant's discharge.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The appellant had active service from November 1973 to March 
1977.  He received an "under other than honorable 
conditions" discharge.  

In a February 1992 decision, the Board found that the 
appellant was discharged from service because of willful and 
persistent misconduct and, his discharge was considered to 
have been issued under dishonorable conditions.  Based on 
this conclusion, the appellant was not entitled to VA 
benefits.  Subsequently, the appellant has re-filed for VA 
benefits and the RO has denied such claims on the basis that 
the character of his discharge was a bar to VA benefits.

In November 2003, the appellant again filed to reopen his 
claim for VA benefits.  In March 2004, the RO issued an 
administrative decision finding that new and material 
evidence had not been received to reopen the claim.  The 
appellant's disagreement with this decision led to this 
appeal.

In January 2004, the appellant testified before a Senior 
Veterans Claims Examiner at the RO.  A copy of the transcript 
of this hearing has been associated with the claims file.  

In January 2007, the Board remanded the appeal in order that 
the appellant could be issued notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  In February 2007, the 
Appeals Management Center (AMC) issued the appellant a VCAA 
notification letter.  As discussed more fully below, this 
letter included a coy of 38 C.F.R. § 3.12, the relevant VA 
regulation regarding character of discharge, and informed him 
to send evidence to support his "story" and why he thought 
his service was honorable.  Subsequent to this VCAA letter, 
the appellant submitted additional evidence.  

Although cognizant that this letter did not include all the 
language and elements the Board directed the AMC to include, 
the letter substantially satisfied the directive, in that the 
letter informed the appellant of the central issue in this 
case.  There is no indication that providing the appellant 
with additional notice would lead to facts that would change 
the outcome of this appeal.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Thus, the Board finds that a remand 
would serve no useful purpose and is not necessary.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The February 2007 VCAA letter informed the appellant to tell 
VA if he wanted to have a personal hearing and the appellant 
has requested a central office hearing.  The appellant, 
however, was scheduled for a May 2006 central office hearing, 
but failed to show for this hearing.  Thus, the case was 
processed as though the request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.702.  The appellant did not 
file a motion for a new hearing within 15 days.  In a March 
2007 statement, the appellant noted that he did not appear 
for the May 2006 hearing because he had been denied a visa 
prior to a November 1991 hearing.  The Board, however, finds 
no basis on which this situation has now changed.  Thus, as 
the appellant did not comply with VA regulations regarding 
requesting a new hearing, and further, the Board does not 
find good cause, the Board does not find a basis on which to 
reschedule a hearing.

Lastly, the appellant informed the RO that he did not receive 
the last issued SSOC and provided a new address.  The Board 
first notes that there is no indication that the document was 
returned and it was sent to the address the appellant had 
included in the last received correspondence.  In this 
regard, the Board points out that there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties. 
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992).  While the Ashley case dealt with regularity in 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  The Court specifically held that a statement 
of an appellant, standing alone, is not sufficient to rebut 
the presumption of regularity in RO operations.  There is no 
clear evidence of record to rebut this presumption and, thus, 
the Board finds that a remand to reissue the appellant the 
March 2007 supplemental statement of the case is not 
necessary.


FINDINGS OF FACT

1.  The RO informed the appellant that he had not submitted 
evidence to reopen his previous denied claim to entitlement 
to VA benefits in a September 2002 administrative decision.

2.  Evidence received since the September 2002 decision 
denying entitlement to VA benefits is not new and does not 
relate to an unestablished fact necessary to substantiate the 
claim. 


CONCLUSIONS OF LAW

1.  The RO's September 2002 decision is final regarding legal 
entitlement to VA benefits.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1103 (2007).

2.  New and material evidence has not been received regarding 
legal entitlement to VA benefits since the September 2002 
decision, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

Also during the pendency of this appeal, the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) highlighted that, in order 
to successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Therefore, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.

As discussed in the Introduction, the appellant was issued a 
VCAA notification letter in February 2007.  As noted, the 
letter notified the appellant regarding sending information 
indicating that his service was "honorable" and informing 
him that the service had indicated that his service was not 
"honorable."  The appellant was not provided with clear 
notice regarding the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
In addition, he was not informed how to establish a 
disability rating and an effective date, as outlined in 
Dingess.  Further, although the appellant was provided a copy 
of 38 C.F.R. § 3.156 in the statement of the case, which 
includes definitions of new and material evidence, the 
February 2007 letter did not directly address the question of 
whether the appellant has submitted new and material 
evidence.

The issue on appeal, however, is extremely narrow.  The 
appellant has been provided notice that the evidence must 
indicate that he did not receive a dishonorable discharge.  
The appellant has shown actual knowledge of the issue before 
the Board by submitting documents that reference provisions 
of the code, including 38 C.F.R. § 3.12.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007).  
Further, there is no factual dispute with the relevant part 
of the appellant's service and the appeal must be denied as a 
matter of law.  That is, the Board finds that there is no 
entitlement to VA benefits based on the law and there is no 
indication that providing the appellant with notice would 
lead to facts that would change the outcome of this appeal.  
In other words, the appellant's factual assertions taken as 
factually accurate would not lift the bar to VA benefits, and 
the appellant has not alleged, nor is there any other 
indication, that the former service member was insane at the 
time of committing the offenses causing such discharge.  See 
38 C.F.R. § 3.12(b).  Thus, the Board reiterates that this 
appeal is denied as a matter of law and that there is no 
factual dispute that, if resolved in the appellant's favor, 
would lead to the granting of the appeal.  See Sabonis v. 
Brown, supra.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
February 2007 VCAA letter noted above was issued pursuant to 
a Board remand, and therefore, after the RO decision that is 
the subject of this appeal.  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claim, as demonstrated 
by the March 2008 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence of record includes 
personnel records and hearing testimony.  In view of the 
foregoing, the Board finds that VA has fulfilled its duty to 
notify and assist the appellant in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Law and Regulations, Factual Background, and Analysis

In a February 1992 decision, the Board found that the 
character of the appellant's discharge was a bar to VA 
benefits.  The appellant contended before the Board at that 
time that his defense counsel had been incompetent and did 
not thoroughly prepare a defense to his special court marital 
and that he had never admitted to committing the several 
offenses which led to the bad conduct discharge.  The Board 
found as facts that non-judicial punishment was imposed on 
three occasions - for unauthorized absence, failure to obey a 
lawful order and making false official statements; and that 
the appellant had been convicted by a special court martial 
of larceny of Government property and attempting to escape 
from lawful custody.  Although the appellant appealed to the 
Court, the Court dismissed the appeal in April 1993 for 
failure to prosecute his appeal and to comply with the rules 
of the Court.  Thus, the February 1992 Board decision is 
final.  See 38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1104-20.1105 (2005).  

Subsequently, VA received October 1985 documents from the 
Naval Discharge Review Board (Naval Board).  The Naval Board 
found that the discharge was proper as issued.  The Naval 
Board has taken into consideration the appellant's 
contentions, including that he had incompetent counsel, that 
extenuating circumstances led to his offenses, that the Navy 
failed to recognize and assist with the appellant's drinking 
problem, that there were errors in the record, that the 
initial findings were inappropriate (citing his conversion to 
Christianity), and that a bad conduct discharge seemed severe 
in view of the overall circumstances.  VA also received 
additional copies of the appellant's personnel records, 
documenting his service and violations during this service.

In September 2002, the RO issued an administrative decision 
that found that the appellant's character of discharge was a 
bar to VA benefits.  The appellant filed a notice of 
disagreement, and was issued a March 2003 statement of the 
case.  The appellant, however, did not perfect this appeal.  
Thus, the September 2002 administrative decision became 
final.  See 38 U.S.C.A. § 7105.

In November 2003, the appellant again filed to reopen his 
claim for VA benefits.  The current appeal stems from this 
claim.  As noted, in the March 2004 administrative decision, 
the RO found that the claim had not been successfully 
reopened.  Regardless of the RO's action regarding reopening 
the appellant's claim, however, the Board must independently 
address the issue of reopening the appellant's previously 
denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) (the Board does not have jurisdiction to review the 
claim on a de novo basis in the absence of a finding that new 
and material evidence has been submitted).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran.  See Holmes v. Brown, 10 Vet. App. 38, 40 
(1997). 

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

38 C.F.R. § 3.12 provides, in pertinent part, that if the 
former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  See 38 C.F.R. § 3.12(a).  A 
discharge or release from service under one of the conditions 
specified in 38 C.F.R. § 3.12 is a bar to the payment of 
benefits unless it is found that the person was insane at the 
time of committing the offense causing such discharge or 
release or unless otherwise specifically provided.  38 C.F.R. 
§ 3.12(b).

The regulation provides that benefits are not payable where 
the former service member was discharged or released under 
one of the following conditions:  (1) As a conscientious 
objector who refused to perform military duty, wear the 
uniform, or comply with lawful order of competent military 
authorities; (2) By reason of the sentence of a general 
court-martial; (3) Resignation by an officer for the good of 
the service; (4) As a deserter; (5) As an alien during a 
period of hostilities, where it is affirmatively shown that 
the former service member requested his or her release;  and 
(6) By reason of a discharge under other than honorable 
conditions issued as a result of an absence without official 
leave (AWOL) for a continuous period of at least 180 days 
(the regulation provides certain exceptions to this 
condition).

Regulation 38 C.F.R. § 3.12 further provides that a discharge 
or release because of one of following is considered to have 
been issued under dishonorable conditions:  (1) Acceptance of 
an undesirable discharge to escape trial by general court-
martial; (2) Mutiny or spying; (3) An offense involving moral 
turpitude (This includes, generally, conviction of a felony); 
(4) Willful and persistent misconduct (This includes a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and 
persistent misconduct. A discharge because of a minor offense 
will not, however, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious.); (5) Homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty (Examples of homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty include child molestation, homosexual prostitution, 
homosexual acts or conduct accompanied by assault or 
coercion, and homosexual acts or conduct taking place between 
service members of disparate rank, grade, or status when a 
service member has taken advantage of his or her superior 
rank, grade, or status.).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the appellant or 
otherwise associated with the claims file since the last 
final decision in September 2002.  Evidence received prior to 
the expiration of the appellate period, however, is 
considered to have been filed with the pending appeal.  See 
38 C.F.R. § 3.156(c).  Thus, evidence received within a year 
of the September 2002 decision is considered to have been 
filed prior to that decision.  At this stage, the credibility 
of new evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In his January 2004 testimony before the RO hearing officer, 
the appellant contended that his constitutional rights had 
been violated by the Navy and detailed these assertions, 
including that he was subject to illegal search and seizure.  

The appellant also submitted an April 1990 letter from a 
member of the Judge Advocate General's Corps to the Embassy 
of the United States indicating that the basis of the 
appellant's appeal [the Board notes that it is unclear what 
appeal is referred to] seemed to be inadequate assistance of 
counsel.  The appellant also submitted a July 1993 letter 
from a private clinician.  The clinician noted a history of 
depression.  He also wrote that the appellant firmly believed 
that he has been a victim of injustice.  An August 1994 
letter from a person who was confined with the appellant 
during service indicated that the appellant was pressured 
into "pleading guilty" and that the appellant swore he 
never committed the accused violations.

In a March 2007 letter, the appellant wrote that he thought 
his service was honorable because he had more than two years 
of honorable service, and again indicated that his rights 
were violated by illegal search and seizure, and that he had 
incompetent/inadequate assistance of counsel, with him being 
coerced to sign and accept a plea bargaining agreement.  The 
appellant also asserted that he had been incarcerated during 
service for over the period he was sentenced.

After review of the record, the Board finds that new and 
material evidence sufficient to reopen the claim has not been 
received.  The evidence submitted since the final September 
2002 administrative decision consists of additional 
allegations of constitutional/due process violations by the 
Navy during his special court martial.  In addition, the 
appellant has submitted statements/affidavits from others 
discussing the appellant's assertions.  Prior to the 
September 2002 decision, however, the record contained the 
appellant's contentions, including that he was coerced into 
signing a plea agreement and in which he contested the true 
nature of his violations during service.  

The Board finds that the evidence submitted since the 
September 2002 administrative decision is cumulative and 
redundant of the evidence previously of record, and that this 
evidence does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  
Therefore, as the Board finds that new and material evidence 
has not been submitted, the claim is not reopened.



ORDER

New and material evidence having not been received to reopen 
a claim of legal entitlement to VA benefits based on the 
character of the appellant's discharge, the appeal is denied. 




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


